 In the Matterof RELIABLE NEWSPAPER DELIVERY, INC.andGEORGEZEHL,GEORGE O'GRADY, FRANKVELARDO, AND FORTUNATOSALERNO(INDIVIDUALS)Case No. 2-CA-506.-Decided February 15, 1950DECISIONANDORDEROn October 31, 1949, Trial Examiner George Bokat issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman Herzog and Members Houston andMurdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs filed by the Respondentand the General Counsel, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following additions and modifications :1.We agree with the Trial Examiner that the Respondent by mak-ing retroactive wage payments to employees who were union mem-bers, while failing and refusing to make such payments to employeeswho werenotunion members, discriminated in regard to the termsand conditions of employment of the nonunion employees in violationof Section 8 (a) (3) of the Act, and thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-88 NLRB No. 135.659882191-51-43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDanteed in Section 7, in violation of Section 8 (a) (1) of the Act:How-ever, we predicate our finding on the Respondent's disparate treatmentof employees on the basis of union membership or the lack of it; we donot find it necessary to pass upon, and therefore do not adopt, otherindependent reasons given by the Trial Examiner.22.Although the charge in this case states that the Respondent dis-criminated with respect to four named employees, the complaint al-leged,more broadly, that the Respondent discriminated againstallof its nonunion employees .3On the basis of the entire record in thiscase, it seemsclear that all nonunion employees, who were similarlysituated, including the four named employees, suffered identical dis-criminatory treatment.Accordingly, we shall provide that the Re-spondent make whole-all nonunion employees similarly situated whowere in its employ during the period in question for any loss of paythey may have suffered by reason of the Respondent's failure to makeretroactive payments to them in the same manner as it did to itsunion employees'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Reliable News-paper Delivery, Inc., Elizabeth and Jersey City, New Jersey, and itsagents, officers, successors, and assigns, shall :1.Cease and desist from encouraging membership in Newspaperand Mail Deliverers' Union of New York and vicinity or any otherLabor organization of its employees, by discriminating in regard to anyterm or condition of employment of any of its employees, and fromotherwise interfering with the right of its employees to join or assist1Like the Trial Examiner,we reject the Respondent's contention that the proviso inSection 8(3) of the Act prior to amendment permits the conduct charged here.Theproviso in Section 8(3) and the corresponding proviso in Section 8.(a) (3) of theamended Act permit the conditioning ofemployment,under certain circumstances, uponmembership in a particular labor organization;they donotpermitdisparate wage treat-mentof employees on the basis of union affiliation.The Respondent,by way of defense,urges its obligation to make retroactive paymentsto the union members under the provisions of a contract with the Union.We see nomerit in this contention inasmuch as there is nothing in the contract precluding theRespondent from making the same payments to its nonunion employees.Moreover, as theTrial Examiner found, although the contract called for retroactive payments for the periodof July 17 to October 17,1948,the payments by the Respondent included one additionalweek, which, in any event, was not required by the contract provision.2For example,the Trial Examiner's reference toRutland Court Owners, Inc.,44 NLRB587, as well as his analysis concerning the validity of the contracts in question.3SeeCathey Lumber Company,86 NLRB 157;Olin Industries,Inc.,86 NLRB 203 ;J.H. Rutter-Rex Manufacturing Company, Inc.,86 NLRB 470.This remedy is necessary to effectuate the policies of the Act even though the Respond-ent may have in good faith believed that its conduct was protected by the contract. Cf.Combustion Engineering Company, Inc., et el.,86 NLRB 117. RELIABLE NEWSPAPER DELIVERY, INC.661a labor organization of their own choosing or with their right to re-fraiii from such activity except to :the extent that such right may beaffected by an agreement requiring membership in - a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole George Zehl,George O'Grady, Frank Velardo,Fortunato Salerno, and all other nonunion employees who were sim-ilarly situated,in the Respondent's employ during the period fromabout July 17 to about October 24,1948, for any loss of pay they mayhave suffered by reason of the Respondent's failure and refusal to paysaid nonunion employees retroactive back pay for the afore-mentionedperiod, in the same manner as paid by the Respondent to its unionemployees ;(b)Post immediately in conspicuous places at its premises at Eliza-beth,New Jersey,and warehouse at Jersey City, New Jersey, wherenotices to its employees are customarily posted, copies of the noticeattachedhereto as Appendix A29 Copies of said notice,to be furnishedby the Regional Director for the Second Region,shall, after beingduly signed by the Respondent's representative,be posted and main-tained by it for a period of sixty(60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered,defaced,or covered by any other material;(c)Notify the Regional Director for the Second Region, in writing,within ten(10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to d Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in NEWSPAPER AND MAILDELIVERERS' UNION OF NEW YORK and vicinity by discriminatingin regard to any term or condition of employment of ouremployees.WE WILL NOT otherwise interfere with the right of our em-ployees to join or assist a labor organization of their own choosingIn the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words,"A DECISION AND ORDER," the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 662DECISIONS OF NATIONALLABOR RELATIONS BOARDor with their right to refrain from such activity except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.WE WILL make whole George Zehl, George O'Grady, FrankVelardo, Fortunato Salerno, and all other nonunion employeesin our employ, who were similarly situated, during the periodfrom about July 17 to about October 24, 1948, for any loss theymay have suffered by reason of our failure and refusal to pay saidnonunion employees retroactive back pay for the afore-mentionedperiod, in the same manner as we paid our union employees.RELIABLE NEWSPAPER DELIVERY, INC.,Employer.By----------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Samuel M. Kaynard,for the General Counsel.Bandler, Haas & Baas, by Mr. Julius KaasandMr. Jack E. Bronston,of NewYork, N, Y., for the Respondent.STATEMENT OF THE CASEUpon a chargefiled onNovember 30, 1948, by George Zehl, George O'Grady,Frank Velardo, and Fortunato Salerno, the General Counsel of the National LaborRelations Board, called herein respectively the General Counsel and the Board,by the Regional Director of the Second Region' (New York, N. Y.), issued hiscomplaint dated July 26, 1949, against Reliable Newspaper Delivery, Inc., hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 61 Stat. 136, herein called the Act.Copies of the charge andthe complaint, together with notice of hearing, were duly served upon theRespondent.With respect to the unfair labor practices, the complaint alleged, in sub-'stance, that Respondent, pursuant to the terms of a contract between it andNewspaper and Mail Deliverers' Union of New York and Vicinity,herein calledthe Union, instituted an increased wage rate for its employees on or aboutOctober 25, 1-948; that on or about November 28, 1948, the Respondent paid tothose employees who were members of the Union a sum constituting the differ-ence between the old wage rates and the newly increased wage rates for theperiod from about July 16, 1948, to about October 21, 1948, but failed andrefusedto pay such sum to those of its employees who were not members of the Union,'thereby violating Section 8 (a) (1)' and (3) of the Act. RELIABLE NEWSPAPER DELIVERY, INC.663.In its duly filed answer, the Respondent, while admitting that it had madepayment of a retroactive wage increase to its employees who were members of.the Union but had failed to make such payment to its nonunion employees,denied that by so doing it had violated the Act.The Respondent further deniedthat it was engaged in commerce within the meaning of the Act.Pursuant to notice, a hearing was held on August 15 and 16, 1949, at NewYork, New York, before George Bokat, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. The General Counsel and the Respond-ent were represented by counsel and participated in the hearing. Full opportun-ity to be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the conclusion of the GeneralCounsel's case-in-chief the Respondent moved to dismiss the complaint.Themotion was denied.The General Counsel's motion to conform the pleadings tothe proof was granted.The parties presented oral argument and filed briefswith the undersigned.Upon the entire record in the case and from observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation organized and operating under the laws of theState of New Jersey, is engaged at Elizabeth and Jersey City, New Jersey, inthe purchase, sale, delivery and distribution of daily and Sunday newspapers,magazines, and periodicals.During the year 1948, the Respondent caused to bepurchased, transferred, and delivered to its office, garage, and warehouses locatedin the State of New Jersey, newspapers, magazines, and periodicals valued at anamount in excess of $1,500,000, approximately all of which were transported tothe Respondent's premises in New Jersey from points outside the State ofNew Jersey.Respondent has the exclusive franchise for the delivery and distribution of theNew York Times, The New York Herald Tribune, and The Sunday Journal-American to retail newsdealers in certain designated areas within the Stateof New Jersey. The New York Times and the New York Herald Tribune aredaily and Sunday newspapers of general circulation, printed and published inthe City and State of New York. The Sunday Journal-American is likewiseprinted and published in the City and State of New York.The Board has takenjurisdiction over the newspaper publishing industry generally, and specificallyhas found the publisher of the New York Times to be engaged in commercewithin the meaning of the Act,' and likewise Hearst Consolidated Publications,Inc., the publisher of the Sunday Journal-American.'Magazines and other publications purchased, sold, and distributed by Respond-ent include those published and printed by The Crowell-Collier Publishing Com-pany in Springfield, Ohio ; Kahle News Publishing Company, Mt. Morris, Illinois ;Science and Mechanics Publishing Co., Chicago, Illinois; Radio Electronics,Philadelphia, Pennsylvania, and Outdoorsmen Publishing Co., Chicago, Illinois.Said publishing companies and the publishers of other magazines, periodicals,and publications handled by the Respondent utilize paper, type, ink, machinery,and other supplies valued in excess of millions of dollars, a substantial portion1The New YorkTimes Company,32 NLRB 928; 26 NLRB 1094.2Hearst ConsolidatedPublications,Inc.,10 NLRB1299; 83NLRB 41. 664DECISIONS OF NATIONALLABOR RELATIONS .BOARDof which is shipped to the plants of said publishers from points outside the Statewherein said publications are printed and published.'In the course of its operations, Respondent makes frequent use of the UnitedStates Mail and of the Railway Express Agency to distribute some of its news-papers, magazines, and periodicals, and to return to the publishers, located inpoints outside the State of New Jersey, unused and return publications. In thecourse of Respondent's delivery operations, none are made outside the Stateof New Jersey.The Respondent contends that the Board should not assert jurisdiction hereinbecause the "essentially local" character of its business "would not effectuatethe policies of the Act."The Board, however, has already asserted jurisdictionover an identical enterprise.4 I find, contrary to the contention of the Respondent,that its operations sufficiently affect commerce within the mewling of the Act towarrant assertion of jurisdiction.II. THE LABOR ORGANIZATION INVOLVEDNewspaper and Mail Deliverers' Union of New York and Vicinity is an unaf-filiated labor organization within the meaning of the Act admitting to membershipemployees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Contractual relations between the Respondent and the UnionThe essential facts are not in dispute.At all times material herein, theRespondent employed 14 employees, apart from officials, for the handling anddelivery of newspapers and other publications. Six of the 14 were members ofthe Union, 8 were not.Harry D. Goldstein, the Respondent's vice president andgeneral manager, also served as the foreman.As such, he was required by theUnion's constitution and bylaws to be a member of the Union and at the timeof the hearing was still a member in good standing.For several years prior to 1946 the Respondent and the Union were in con-tractual relations.On January 2, 1946, they made a new agreement which pro-vided in part as follows :AGREEMENT made this 2nd day of January, 1946, by and between RE-LIABLE NEWSPAPER DELIVERY, INC., hereinafter referred to as the"Employer"; and NEWSPAPER AND MAIL DELIVERERS' UNION OFNEW YORK AND VICINITY, hereinafter called the "UNION",for and inbehalf of the members thereof now employed and hereafter to be employedby the Employer and collectively designated as the "Employees".1.The employer herebyagrees to employ only members of the Unioninthe delivery and handling of newspapers, magazines, periodicals, publicationsand merchandise, in the operations performed by the following; routemen;recoverymen ; Canadamen ; distributors and tiers ; chauffeurs ; relay men ;carriers, delivery of advances; wrapperwriting and pasting of labels onwrappers (except the shipping and re-order slips) ; insertion of newspapers;putting of labels in racks ; return room; newspaper and magazine stock8The names of some of the periodicals exclusively distributed by the Respondent in itsgeographical area include Cue, Colliers,. Woman's Home Companion, American Magazine,Radio Electronics,Science and Mechanics,as well as sundry comic books, and western storyand detectivestory magazines.° EssexCounty News Co., Inc., 75NLRB 697. RELIABLE NEWSPAPER DELIVERY, INC.665room;picking"up returns fromnewsdealers and if same are to be deliveredby Employer's trucks.to the publishers, this work is to be done by Union men.Members of the. Uni on may.be. required by the Employer either ondifferentdays or on any oneday to perform any one or more of the operations coveredin this paragraph but no member of the Union who is or bas been perform-ing satisfactorilythe operation or operations assigned to him shall be dis-charged becauseof his inability to perform some other operation ; and nomember ofthe Union shall be refused employment for the performance of anyoperation or combinationof operations as to which lie is qualified solelybecause he is not qualified to perform some other operation.2.TheUnion shallfurnish at all times and at regulartime rates as manymen as may berequired by the Employer,such men to be competent andable to perform the particular operation for which they are required .. .whenthe Union fails to furnish such men promptly, the Employer is author-ized to meet its needsby employing such men as it may beable to obtain;if the men so employed are not members of the Union theyshall be employedonlysolong as the Uniondoesnot furnish members of the Unionwillingand qualifiedto take their places,but any man so employedshallbe allowedto complete his day's work.Nothing herein containedis to be construed asconferring of power upon the Employer to till a regular situation with anyonenot amember of the Union.[Emphasis supplied.]The contract was to be effective on October 1, 1946, and run to October 16, 1947.Prior to the effective date of this agreement, however, the parties on August 22,1946, entered into a "Supplementary Agreement" which extended "for the periodof one yearto and including October 16, 1948, the contract existing between themwith only suchchanges asare hereinafter specified."Again, on October 9, 1947, the Respondent and the Union executeda supple-mentary agreement providing for an increased wage scale and which concludedwith the following clause :3. In the event that the parties enter in a new written contract effectivefrom the expiration of the existing contract which new contract shall expireno earlierthan three months after the effective term of any new written con-tract which the Union may enter into with the Publishers' Association ofNew York City, then and in such event, the wage rates provided in such newcontract between the parties hereto shall be applicable retroactively for thelast three months of the present existing contract between the parties heretoin lieu andinstead of the wage rates provided in the present existing contractbetween theparties heretofor the saidthree months period.On October 25, 1948, the parties executeda new agreement,effectiveas of thatday, the Respondent this time specifically recognizing the Union "as the exclusiverepresentative for collective bargaining for all of its employees who performallwork inthe delivery and handling of newspapers,magazines,periodicals,publications and merchandise."Besides providing for anincrease in the wageratesit contained the following clauses, among others :2-a. The Union offers to furnish at all timesand at regular time rates asmany.men as maybe required by the Employer, .. .2-b. The Employer agrees to employ onlymembers ofthe Union thirtydays following the effective date of thisagreement,it being understood thatany new employees employed after the effectivedate of this agreement asA 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDa regular situation holder be required to become members of the Unionthirty days following the beginning of employment.B. Payment of the back pay differentialto the union employeesAs we have seen, the Respondent had obligated itself under the supplementaryagreement of October 9, 1947, to apply the wage scale of the new agreementretroactively to the last 3 months of the old agreement.The Respondent agreedto extend his period for 1 week and it ran therefore from about July 17, 1948,to about October 24, 1948.As stated above, the Respondent had in its employduring this period 14 employees. In discharging its obligation, however, the Re-spondent first determined which of the 14 employees were union members andwhich were not.On about November 28, 1948, the Respondent therefore paidto the 6 employees who were members of the Union a sum of money constitutingthe difference between the old wage rates and the newly increased wage ratesfor the period of employment from about July 16 to October 24, 1948.The Re-spondent "failed and refused" to pay the same differential to its 8 nonunionemployees (including the 4 complainants herein) according to a stipulation inevidence, "because said employees who were not members. of the Union, werenot covered by the contract dated January 2, 1946 and the Supplementary Agree-ments dated August 22, 1946 and October 9, 1947."The said stipulation betweenthe parties further provides :In determining which of Respondent's employees' were covered by thecontract dated January 2, 1946 and the Supplementary Agreements and wereoto be paid the amount constituting the difference between the old wagerates and the newly increased wage scale of October 25, 1948. for the periodof employment from about July 16, 1948 to about October 24, 1948, and indetermining which of Respondent's employees were not covered by saidcontracts and were not to be paid such sums of money the membership ornon-membership of Respondent's employees in the Union was the determina-tive factor and Respondent's action in making or not making said paymentsto the employees was based on the membership or non-membership of theemployees in the Union.C. Contentions of the partiesThe General Counsel reduces the gravamen of his case to one simple issue,namely, that the Respondent's action in paying the back pay differential to onegroup of union employees and withholding the same payment from another groupof nonunion employees constituted a violation of Section 8 (a) (1) and (3)of the Act.He argues that the disparate treatment admittedly based uponunion membership or the lack of it (1) interfered with, restrained, and coercedthe employees in the exercise of the right guaranteed by Section 7 to join orto refrain from joining a labor organization, and (2) discriminated againstemployees with respect to terms or conditions of employment thereby encourag-ing membership in a labor organization.The General Counsel makes no attack upon the validity of the 1946 agree-ment or its supplements nor upon the 1948 agreement.`This, despite the fact that both the 1946 and 1948 contracts are vulnerable.Whilethis issue is not before me,an evaluation of the significant clauses and the practice of theUnion in not admitting nonunion employees of the Respondent to membership is helpfulin considering the Respondent's contention that it did not, as a matter of fact or law,encourage them to join the Union in violation of Section 8 (a) (3). It appears that the RELIABLE NEWSPAPER DELIVERY, INC..667The Respondent contends: (1) that it was obligated by the 1946 contract andits supplements, the validity of which the General Counsel does not attack, tomake retroactive payments to the union members only.And says the Respond-ent, "that we met in full.The employer in this case has been guilty only ofthe time-honored business practice of not spending money which he is not obli-gated to spend."The Respondent further relies on the proviso to Section 8 (3)of the Wagner Act which permitted the making of an agreement requiring mem-bership in the contracting union "as a condition of employment" ; (2) that therecould be no violation of Section 8 (a) (3) because the Respondent's failure tomake the retroactive payments to the nonunion employees did not have theeffect of encouraging membership in the Union since the four complainants hadalready applied for "and were actively pursuing membership in the Union" ;(3) that in order to prove a violation of Section 8 (a) (3) there must be proofofbothan employer's purpose or motive to encourage membership in a labororganization as well as the effect, and that in this case there is neither.D. Concluding findingsSince the Respondent admittedly engaged in disparate treatment of its em-ployees based upon their membership or lack of membership in the Union, Iwill treat first with the Respondent's contentions in the order set forth above.(1)Respondent points to the 1946 contract and. supplements as requiring it tomake retroactive payments to its union employees, but nothing in the contractcompelled the Respondent to refrain from making the same payments to its non-union employees.An employer cannot seek refuge in a contract, even thoughvalid, if by the performance thereof a basic provision of guarantee of the Actis violated.'Nor can the Respondent rely upon the proviso to Section 8 (a) (3),or 8 (3). prior to amendment, as a defense to the disparate treatment of itsemployees.Both provisos permit one form of discrimination, namely, a require-ment that asa condition of employment,an employee be a member of a labororganization.They do not otherwise permit discrimination in regard to termsand conditions of employment.At the hearing, upon questioning by the Trial1946 agreement is discriminatorybecause its benefits are limited to members of the Union"now employed and hereafter to be employed."Althoughostensibly calling for a closedshop, in practice the 1946 agreement did not operate that way.For years theunion andnonunionemployees performed identical tasks, yet the nonunion employees were subjectto being dischargedany time the Union supplied a qualified union member.Despite thefact that the nonunion employees had applied for membership the Union failed to act ontheir applications.The constitution and bylaws of the Union provide that by a two-thirdsvote of the "General Body" the "books of this Union shall remain closed" to new memberswith the exception that under certain conditions "one legitimatemale issue" of a deceasedmembercould be admittedto membership.It therefore clearly operated as a closed union.The Respondentundoubtedly was aware of this practice particularly since Vice-Presidentand General Manager Goldsteinwas a union member. If it were not for Section 102 of theAct the closed-shop provisions of the 1946agreement(which expired on October 16, 1948)would be illegal as they provide for a greater degree ofunionsecurity thanis permittedby Section 8 (a) (3).While the union securityclause ofthe 1948 contract does meet the30-day requirement of Section 8 (a) (3), it doesnot meet the requirement of Section9 (e) (1) as this clause was made effectivewithouttheholding of the union authorizationelection required by that section.Even if the prerequisite had been met, the nonunionemployees who were requiredto becomemembers ofthe Union either 30 days after theeffective date ofthe agreementor 30 daysaftertheir employment by the Respondent couldnot do so because of the refusalof the Unionto admitthem to membership.This situationwas still in effect at the time ofthe hearing.6 SeeRutland Court Owners,44 NLRB 587; 46 NLRB 1040;N. L. R. B. v. AmericanWhite Cross Laboratories,160 F. 2d 75 (C. A. 2). 668DECISIONS OF NATIONALLABOR RELATIONS BOARDExaminer, the Respondent vacillated somewhat as-to whether the 1946 agree-ment was a members-only contract covering only the union employees or was anexclusive bargaining agreement for the benefit of all the employees.But inrelying on the proviso to Section 8 (3) Respondent obviously must be contend-ing that it was an. exclusive bargaining agreement. Since the contract wasapplicable to all of the employees, I find difficulty in following Respondent'sargument that the contract can be utilized to justify payment to the unionemployees and nonpayment to the nonunion employees.' The basic difficultyarises out of the fact that the contract contemplated only the employment ofunion members with the exception of temporary personnel.However called,the: latter group were really permanent employees. - The Union would not admitthem to membership and evidently never made any attempt to displace themby. qualified union members, all to the knowledge of the Respondent. I findthat the contract of 1946 and its supplements do not constitute a defense to thecomplaint under the facts here admitted.. (2) Nor can I find any merit inRespondent's contention that its actions did not in fact encourage membershipin the Union. ". . . the test of interference, restraint and coercion under . . .the Act does not turn on the employer's motive or on whether the coercionsucceeded or failed . . .The test is whether the employer engaged in conductwhich, it may reasonably be said, tends to interfere with the free exercise ofemployee rights under the Act."'While three of the complainants had appliedfor membership in the Union prior to the payment of the back-pay differentialto the union employees, the failure of the nonunion employees to receive suchback pay would have the reasonable effect of strengthening and increasing theirdesire to join.Similarly, the known favored treatment of union as comparedto nonunion employees would reasonably tend to encourage continued member-ship in the Union.While I do not feel that I am bound by the testimony ofemployees that they were or were not affected by Respondent's actions, therecord does reveal that while Fortunato Salerno had in mind applying for.membership in the Union shortly after he was hired, it was the payment of theretroactive back pay that "mainly" caused him to send in his application. (3)As to the Respondent's last argument, that its actions could not be adjudged anunfair labor practice because they were not motivated by union animus or anintention to encourage membership in a labor organization, I am again con-strained to find it without merit.Respondent is charged with a violation ofSection 8 (a) (1) as well as 8 (a) (3).The basic rights guaranteed to employeesin Section 7 of the Act, and protected by Section 8, cannot be made dependentupon the elusive factor of an employer's motive or intention ; these rights must7As the Supreme Court said in J. I.Case v. N. L. R. B.,321 U. S. 332, "Collective bar-gaining between employer and representatives of a unit usually a union, results in anaccord as to terms which will govern hiring and work and pay in that' unit.... an em-ployee becomes entitled by virtue of the Labor Relations Act somewhat as a third partybeneficiary to all benefits of the collective trade agreement, even if on his own he wouldyield to less favorable terms."IN. L. R. B. v. Illinois ToolWorks, 153 F. 2d 811, 814 (C. A. 7). In N.L. R. B. v.Link BeltCo., 311 U. S. 584, 588, the Supreme Court said :It is indeed a rare case where the finders of fact could probe the precise factorsof motivation which underlay each employee's choice.Normally, the conclusion thattheir choice was restrained by the employer's interference must of necessity be basedon the existence of conditions or circumstances which the employer creates or forwhich he is fairly responsible and as a result of which it may reasonably be inferredthat the employees did not have the complete and unfettered freedom of choice whichthe Act contemplates. RELIABLE NEWSPAPER DELIVERY, INC.669be protected from ill-motivated infringement,as well as those which, while notbottomed upon ill intentions,necessarily,by their very nature,act as a curtail-.ment upon those rights.The Board and the courts have so interpreted thelaw.'The Board's consistent position can best be summarized by quoting an excerptfromAllis-Chalmers ManufacturingCo.," where the Board found that the em-ployer had violated Section 8 (3) by down-grading inspectors who had selected,a union as their bargaining representative.Rejecting the employer's attempt to"excuse its action on the ground that its motivation was not to discouragemembership in the Union," the Board said :The purpose of the Act is to protect employees in their right to self-organi=zation, to protect employees from conduct by employers which, experienceindicates, has a tendency to thwart self-organization.One of the mostpowerful forms of intimidation is to penalize employees because of theirmembership in or their activities in behalf of a union. To protect em-ployees against this form of intimidation, Congress specifically made itunlawful for an employer "By discrimination in regard to hire or tenure ofemployment or any term or condition of employment to encourageor dis-%courage membership in any labor organization."Radically to alter thejob content of a position and to reduce the pay concededly because employeeshave selected a particular union as collective bargaining agent is to practice.the clearest variety of discrimination banned by the Act.Such discrimina-tion normally and naturally tends to discourage membership in a labororganization and is therefore an unfair labor practice.Here, to be sure,respondent was seeking to deal with what it considered, or anticipated tobe, a management problem.But it is not determinative that the respondentmay not primarily have intended to discourage membership in the Union.The vice in the respondent'saction rests on the fact of discrimination.[Citing cases.][Emphasis supplied.]The Respondent knowingly entered into an, agreement with the Union obli-gating itself to give preference to its union employees. It carried out the obliga-tion by making retroactive payments to the preferred group but failed andrefused to accord the same treatment to its nonunion employees.Respondentadmits discrimination in fact but not in law.But it must assume responsibilityfor the natural and logical consequences that would flow from its disparate9At the hearing,the Respondent contended that the rule applied by the Second CircuitCourt of Appeals in discrimination cases requires proof of both purpose and effect. InRepublic Aviation Corp. v.N. L. R. B.,142 F.2d 193,aff'd 324 U. S. 792, the same Courtstated :The examiner in the case at bar had found that the company had discharged oneof the four employees in question,Stone,because of hostility to his efforts to organizethe plant.The Board reversed this finding, and for that reason the question comesto us stark and bare ; whether the Board may declare that the enforcement of therule[forbidding solicitation of any kind in the plant]without any animus againstunions, general or particular,may be an "unfair labor practice".This Court as well as the Supreme Court affirmed the Board's finding that it was anunfair labor practice,despite the lack of the employer's union animus.Similarly here,the Respondent's enforcement of the contract in question,despite a lack of union animusor intention to encourage membership in the Union,would constitute a violation of theAct if the effect of its action would be to encourage membership in the Union. SeeSullivanDry DockCo.,67NLRB 627;GeneralMotors,59NLRB 1143, enf'd150 F,2d 201(C. A.3) ; Midwest Piping & Supply Co.,63 NLRB 1060;Standard SteelSpring Co.,SO NLRB 1082.1170 NLRB 348, enf'd 162 F. 2d 435(C. A. 7). 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDtreatment.No clearer-cut objectlesson asto the advantagesof union member-ship was necessary than the failure of the nonunion employees to receive pay-ment for performing the very same services for which their more fortunatefellow workers were paid.This is the very essence of the proscription of Sec-tion 8 (a) (3)-different treatment dependent upon membership or nonmem-bership in a labor organization. In fulfilling its contractual obligation Respond-ent was also required to fulfill its legal obligation.By its failure to do soRespondent's discrimination in fact became discrimination in law.I find that the Respondent, by discriminating in regard to the termsand con-ditions of employment of George Zehl, George O'Grady, Frank Velardo, andFortunato Salerno, encouraged membership in a labor organization in violationof Section 8 (a) (3) of the Act, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 inviolation of Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce, and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in the unfair labor practicesset forth above, I shall recommend that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate the policies of the Act.Except for the unlawful conduct flowing out of the Respondent's failure tomake retroactive payments to its nonunion employees the record does not dis-close that a danger exists that the Respondent in the future may commit otherunfair labor practices unrelated in kind to that found.Therefore it will not berecommended that the Board issue the usual broad cease and desist order.Upon the basis of the above findings of fact and upon the entire record of thecase, I make the following :CONCLUSIONS OF LAw1.Newspaper and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the terms and conditions of employment ofGeorge Zehl, George O'Grady, Frank Velardo, and Fortunato Salerno, thereby en-couraging membership in Newspaper and Mail Deliverers' Union of New York andVicinity, the Respondent has engaged in, and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By said acts, the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Irecommend that the Respondent, Reliable Newspaper Delivery, Inc. of Elizabeth RELIABLE NEWSPAPER DELIVERY, INC.671and Jersey City, New Jersey, and its officers, agents, successors, and assignsshall :1.Cease and desist from encouraging membership in Newspaper and MailDeliverers' Union of New York and Vicinity or any other labor organization of itsemployees, by discriminating in regard to any term or condition of employment ofany of its employees, and from otherwise interfering with the right of its employ-ees to join or assist a labor organization of their own choosing or with their rightto refrain from such activity except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act :(a)Make whole George Zehl, George O'Grady, Frank Velardo, and FortunateSalerno for any loss of pay that they may have suffered by reason of theRespondent's failure to pay them retroactive back pay for the period of aboutJuly 17, 1948, to about October 24, 1948, in the same manner as paid to itsunion employees ;(b) Post at its premises at Elizabeth and its warehouse at Jersey City, NewJersey, copies of the notice attached to the Intermediate Report herein, markedAppendix A. Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to be sure that such notices arenot altered, defaced, or covered by any other material ;(c)Filewith the Regional Director for the Second Region on or beforetwenty (20) days from the receipt of this Intermediate Report a report in writ-ing setting forth in detail the manner and form in which the Respondent hascomplied with the foregoing recommendations.It is further recommended that unless on or before twenty (20) days fromthe receipt of this Intermediate Report, Respondent notify said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceed-ing (including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed andifmimeographed shall be double spaced.As further provided in said Section 672DECISIONS OF NATIONAL LABOR RELATIONS BOARD203.46, should any party desire permission to argue orally before the -Board,request therefor must be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and r9coln-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections and exceptions thereto shall be deemed waived forall purposes.Dated at Washington, D. C., this 31st day of October 1949.GEORGE BOXAT,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT encourage membership in Newspaper and Mail Deliverers'Union of New York and Vicinity by discriminating in regard to any term orcondition of employment of our employees.WE WILL NOT otherwise interfere with the right of our employees to joinor assist a labor organization of their own choosing or with their right torefrain from such activity except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asa condition of employment as authorized by Section 8 (a) (3) of the Act.WE WILL make whole George Zehi, George O'Grady, Frank Velardo andFortunato Salerno for any loss of pay they may have suffered by reasonof our failure to pay them retroactive back pay for the period of aboutJuly 17, 1948, to about October 24, 1948, in the same manner as we paid ourUnion employees.RELIABLE NEWSPAPER DELIVERY, INC.,Employer.Dated --------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.